DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 26 February 2021.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for transmitting” and “means for receiving” in claim 29. The specification discloses such means may include one or more components of base station I 10 described in connection with Fig. 2, such as antenna 234, DEMOD 232, MIMO detector 236, receive processor 238, controller/processor 240, transmit processor 220, TX MIMO processor 230, MOD 232, antenna 234, and/or the like, Paragraph 49.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 11, 14-17, 20, 23, 24, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakola et al. (US Publication 2020/0389884).
With respect to claims 1, 14, 27 and 29, Hakola teaches A user equipment (UE) for wireless communication, (UE, figure 3) comprising: 
a memory; (memory, figure 3) and
 one or more processors operatively coupled to the memory, (processor coupled with memory, figure 3) the one or more processors configured to: 
transmit a request to use a preferred number of transmission configuration indicator (TCI) states for communications with one or more base stations; (UE requesting a TCI state switch to gNB, Paragraph 79) and 
receive an indication to use a number of TCI states based at least in part on the request. (gNB  confirming the TCI state switch, Paragraph 79) 

With respect to claims 2 and 15, Hakola teaches wherein the preferred number of TCI states is based at least in part on one or more metrics associated with the communications with the one or more base stations. (preferred number of TCI states is based on Quality metric with base station, paragraph 81)
With respect to claims 3 and 16, Hakola teaches wherein the one or more metrics include one or more of: a robustness metric, or a throughput metric. (Quality in this case may refer to RSRP, RSRQ, hypothetical PDCCH BLER, SINR, etc. of the DL RS/TCI state, paragraph 81)
With respect to claims 4 and 17, Hakola teaches wherein the one or more processors are further configured to: 
determine that the preferred number of TCI states is one TCI state based at least in part on the one or more metrics including a throughput metric that satisfies a first throughput threshold, 
determine that the preferred number of TCI states is one TCI state based at least in part on the one or more metrics including a robustness metric that satisfies a first robustness threshold, (preferred number of TCI states is based on Quality metric with base station, Quality in this case may refer to RSRP, RSRQ, hypothetical PDCCH BLER, SINR, etc. of the DL RS/TCI state, paragraph 81)
determine that the preferred number of TCI states is two or more TCI states based at least in part on the one or more metrics including a throughput metric that satisfies a second throughput threshold, or 
determine that the preferred number of TCI states is two or more TCI states based at least in part on the one or more metrics including a robustness metric that satisfies a second robustness threshold.
With respect to claims 7, 20, 28 and 30, Hakola teaches wherein the one or more processors, when transmitting the request to use the preferred number of TCI states for the communications with the one or more base stations, are configured to: 
transmit the request via one or more of a physical uplink control channel communication or a medium access control control element. (request is sent via MAC-CE, paragraph 78)
With respect to claims 10 and 23, Hakola teaches the one or more processors are further configured to: transmit a request to disable or suspend one or more TCI states to reduce a number of TCI states for subsequent communications with the one or more base stations. (switching an active TCI state of the CORESET to a currently deactivated TCI state, paragraph 79)
With respect to claims 11 and 24, Hakola teaches wherein the one or more processors, when transmitting the request to disable or suspend the one or more TCI states, are configured to: transmit the request to disable or suspend the one or more TCI states via one or more of a physical uplink control channel communication or a medium access control control element. (request switching an active TCI state of the CORESET to a currently deactivated TCI state and request is sent via MAC-CE, paragraphs 78 and 79)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US Publication 2020/0389884) in view of Seo et al. (US Publication 2022/0174598).
With respect to claims 5 and 18, Hakola doesn’t teach wherein the preferred number of TCI states is based at least in part on one or more metrics associated with a state of the UE.
Seo teaches wherein the preferred number of TCI states is based at least in part on one or more metrics associated with a state of the UE. (TCI suitable for the corresponding UE is changed due to the metric associated with UE, paragraph 258)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hakola by including the preferred number of TCI states is based at least in part on one or more metrics associated with a state of the UE as taught by Seo. The motivation for combining Hakola and Seo is to be able to reduce power consumption and increase throughput.
With respect to claims 6 and 19, Hakola doesn’t teach wherein the state of the UE is associated with one or more of: a mobility metric of the UE, a power state of the UE, a temperature of the UE, or an indicated preference for the UE.
Seo teaches wherein the state of the UE is associated with one or more of: a mobility metric of the UE, a power state of the UE, a temperature of the UE, or an indicated preference for the UE. (TCI suitable for the corresponding UE is changed due to the mobility of the UE, paragraph 258)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hakola by including the preferred number of TCI states is based at least in part on one or more metrics associated with a state of the UE as taught by Seo. The motivation for combining Hakola and Seo is to be able to reduce power consumption and increase throughput.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US Publication 2020/0389884) in view of Kubo et al. (US Publication 2019/0296854).

With respect to claims 8 and 21, Hakola doesn’t teach the request includes an identification of one or more TCI states for the communications with the one or more base stations.
Kubo teaches the request includes an identification of one or more TCI states for the communications with the one or more base stations. (the identification information is a Transmission Configuration Indication (TCI) included in trigger state information associated with the CSI request, paragraph 227)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hakola by including the request includes an identification of one or more TCI states for the communications with the one or more base stations as taught by Kubo. The motivation for combining Hakola and Kubo is to be able to compensating a large propagation loss and reduce interference and overhead.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US Publication 2020/0389884) in view of Wang et al. (US Publication 2021/0212082).

With respect to claims 9 and 22, Hakola doesn’t teach wherein the one or more processors are further configured to: transmit a subsequent request to use the subsequent preferred number of TCI states for the subsequent communications with the one or more base stations.
Wang teaches wherein the one or more processors are further configured to: transmit a subsequent request to use the subsequent preferred number of TCI states for the subsequent communications with the one or more base stations. (subsequent request for subsequent TCI configuration for communication with base station, paragraph 13)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hakola by including transmit a subsequent request to use the subsequent preferred number of TCI states for the subsequent communications with the one or more base stations as taught by Wang. The motivation for combining Hakola and Wang is to be able to recover failed connection efficiently.

Claims 12, 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US Publication 2020/0389884) in view of Li et al. (US Publication 2019/0150133).
With respect to claims 12 and 25, Hakola doesn’t teach wherein the preferred number of TCI states for communicating with the one or more base stations is associated with:
 a number of TCI states for downlink communications from the one or more base stations, 
a number of spatial relations for uplink communications to the one or more base stations, or a
 number of TCI states for downlink communications from the one or more base stations and spatial relations for uplink communications to the one or more base stations
Li teaches wherein the preferred number of TCI states for communicating with the one or more base stations is associated with:
 a number of TCI states for downlink communications from the one or more base stations, (including requested BM and/or TCI information in PUCCH. Other formats are possible; in particular formats may be specified for different numbers of BM procedures or to specify different combinations of BM procedure and TCI., paragraph 141)
a number of spatial relations for uplink communications to the one or more base stations, or a
 number of TCI states for downlink communications from the one or more base stations and spatial relations for uplink communications to the one or more base stations.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hakola by a number of TCI states for downlink communications from the one or more base stations as taught by Li. The motivation for combining Hakola and Li is to be able to enhance communication between terminal and base station.
With respect to claims 13 and 26, Hakola doesn’t teach wherein the one or more processors are configured to: communicate, with the one or more base stations, using a number of beams that is based at least in part on the number of TCI states.
Li teaches wherein the one or more processors are configured to:
 communicate, with the one or more base stations, using a number of beams that is based at least in part on the number of TCI states. (beam correlated with TCI states is used for communication, paragraph 141)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Hakola by a number of TCI states for downlink communications from the one or more base stations as taught by Li. The motivation for combining Hakola and Li is to be able to enhance communication between terminal and base station.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472